OPINION
On June 22, 2001, Pro Se Relator filed a Petition for Writ of Mandamus seeking an order from this Court to command Respondent to correct Relator's sentence in Common Pleas Court case number 99-CR-321.
For a Writ of Mandamus to be granted, the Relator must demonstrate: (1) that Relator has no plain and adequate remedy in the ordinary course of law; (2) that Respondent is under a clear legal duty to perform some act or acts; and (3) that Relator has a clear legal right to the relief prayed for. See  State ex REL. Berger v. McMonagle (1983), 6 Ohio St. 3d 28.
On September 20, 2000, Relator filed a Motion for Leave to File a Delayed Appeal from his May 1, 2000 sentencing. On October 18, 2000, this Court denied Relator's motion finding no justification in his delay of over three and one half months in filing his appeal. On October 31, 2000, Relator filed an Application for Reconsideration of the dismissal order. On May 14, 2001, this Court granted Relator's Application for Reconsideration and assigned the Ohio Public Defender to assist Relator in his appeal in appellate case number 2000-CO-60. On July 14, 2001, Relator filed his appellate brief in case number 2000-CO-60.
Accordingly, Relator has an adequate remedy at law by virtue of his direct appeal and this Petition is dismissed.
Final order. Costs taxed to Relator.
Clerk to serve a copy of this order in the parties as provided by the Civil Rules.
Vukovich, J., concurs.
Waite, J., concurs.
DeGenaro, J., concurs.